Citation Nr: 1744511	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  07-06 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jill Mitchell-Thein, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
In August 2008, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  In March 2010, the Veteran and his representative were notified that he could request another hearing before a different VLJ.  The Veteran was given 30 days to respond, and the record reflects that while the Veteran's representative responded to the March 2010 letter, her response provided no indication that the Veteran desired an additional hearing.  As neither the Veteran nor his attorney has requested that a hearing before another VLJ be scheduled, the Board will continue with review of the case.  See 38 C.F.R. § 20.707 (2016).
In a December 2008 decision, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in a February 2010 Order, the Court partially vacated the Board's decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion) (the Court kept intact the portion of the Board's decision reopening the previously disallowed claim for entitlement to service connection for hearing loss). 
Subsequently, the Board remanded the case for further development in June 2010 and January 2016.  The case is now returned to the Board for further consideration.


FINDING OF FACT

Bilateral hearing loss did not have its onset during service or within one year of discharge from service and has not been shown to be the result of disease or injury incurred during service, to include in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system such as sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Generally, in order to prove service connection, there must be evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran asserts that exposure to loud noise while serving as a Heavy Anti-Armor Weapons Infantryman during service caused his current hearing loss.  The Veteran related exposure to M50 and M60 machine gun fire, heavy anti-armor fire, grenade launchers, automatic weapons fire and explosions during service.   He testified at his Board hearing that he was frequently exposed to noise from these weapons with and without hearing protection at the firing range and during field exercises.

For the purpose of this appeal, noise exposure in service is conceded.  Therefore, the question becomes whether the Veteran's current hearing loss was at least as likely as not caused by that in-service exposure to noise.

The Veteran's service treatment records (STRs) do not show evidence of a hearing loss disability.  An audiogram upon enlistment in June 1979 reflected the following pure tone thresholds, measured in decibels:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
10
15
LEFT
25
5
10
10
15

An October 1979 audiogram reflected similar auditory thresholds.



HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
15
LEFT
20
10
10
10
15

An April 1980 record documented the Veteran's complaints of bilateral ear pain, which he described experiencing for the prior five months.  On examination, mild infection of both ears with mild edema was observed and the Veteran was assessed with ear infection due to wax accumulation.

An audiogram performed in June 1983, just prior to separation from service, also showed no hearing loss disability reflecting the following pure tone thresholds, measured in decibels:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
25
LEFT
20
10
10
10
15

No other concerns relating to the ear were noted at that time.

Following service, in April 1985, the Veteran filed a claim for service connection for hearing loss.  At a July 1985 VA examination, an audiogram continued to demonstrate hearing within normal limits and reflected the following pure tone thresholds, measured in decibels:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
(not tested)
15
LEFT
5
0
5
(not tested)
15

In May 2006, the Veteran filed a claim to reopen.  Along with his claim, he submitted a private audiogram dated in June 2004.  It reflected normal to mild to moderate to moderate-severe sensorineural high-frequency hearing loss.  

Thereafter, given evidence of a current hearing loss disability, the Veteran underwent a VA examination in July 2006.  An audiogram reflected pure tone thresholds, measured in decibels as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
60
70
70
LEFT
10
10
60
70
75

The record reflects that as early as 2004, the Veteran had hearing loss recognized as a disability by VA.  See 38 C.F.R. § 3.385.

In August 2008, the Veteran testified at a hearing before the Board.  He stated he began to notice his hearing starting to deteriorate in about 1985 and that it got progressively worse thereafter.  

Also in August 2008, the Veteran submitted a statement from his treatment provider, Dr. A.F. along with an audiogram continuing to show mild to moderate to moderate-severe to severe hearing loss bilaterally.  Dr. A.F. stated that it "is possible that the high frequencies sensorineural hearing loss is potentially due to noise exposure sustained in the army." 

The Board denied the claim in December 2008 finding that Dr. A.F.'s opinion lacked probative value because it was conclusory and speculative. See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  The Board relied on the opinion of the July 2006 examiner that was against the claim given findings of normal hearing in service and two years thereafter.

Following a remand from the Court in February 2010, the Veteran provided an opinion from Dr. A.G. who related that the Veteran had been exposed to significant gunfire and artillery fire, as well as heavy machinery noise during service and it was his opinion that "likely the acoustic trauma that [the Veteran] suffered while being exposed to loud noise in the Army, resulted in the development of his hearing loss and tinnitus."

In June 2010, the Board remanded the claim for a new VA examination finding that the opinions of Dr. A.F. and Dr. A.G. were not sufficient to grant the claim.  Neither doctor considered the STRs or the normal findings on examination in 1985.  In addition, their opinions were conclusions not supported by underlying rationale.

At an August 2010 VA examination, an audiogram again showed hearing loss in the higher frequencies, between 2000 Hz and 4000 Hz.  The Veteran reported noise exposure in service.  As to his post-service occupations, he stated he had worked as a cashier for a few months, as a courier for two years and as a press brake operator for seven years.  As a press brake operator, he noted routine exposure to equipment noise during the manufacture of electrical boxes; he reported workers were not required to use hearing protection.  He related no exposure to recreational noise post-service.  As to a relationship between the Veteran's current high-frequency hearing loss and service, the examiner opined that based on the normal findings on the VA audiogram in July 1985 that it could be presumed that the Veteran exited military service with normal hearing, bilaterally.  The examiner stated that a comparison of the VA audiogram and the available audiometric results from the Veteran's STRs indicated no evidence of any clinically significant changes in the Veteran's hearing that could be attributed to his military service, to include acoustic noise trauma.  He stated also that it would require speculation on his part to determine the degree to which hearing loss had resulted from or had been exacerbated by civilian employment, aging and other factors.

In a May 2011 correspondence, the Veteran's representative argued that the lack of a hearing loss diagnosis in service was not a sufficient rationale on which to deny service connection.  She also pointed out that in service the Veteran had been treated for a five-month duration ear condition in 1980 and that he had been consistent in stating his belief that ear problems and hearing loss began during service.

In June 2015, the Veteran submitted an opinion from his Ear, Noise & Throat (ENT) physician.  Dr. V.P. indicated the Veteran demonstrated a mild down sloping to severe high-frequency sensorineural hearing loss, "which is compatible with noise-exposure sustained during his military service."  Dr. V.P. concluded that the Veteran's "audiological presentation can present with initial contact from acoustic trauma but is at least as likely as not able to manifest insidiously with the tincture of time. . .".  In a June 2015 statement, the Veteran's representative argued this opinion supported the argument that audiological damage done by in-service noise exposure can cause hearing loss to show up over time and does not necessarily present immediately.

In January 2016, the Board remanded the claim again finding that Dr. V.P.'s opinion provided no explanation for the conclusions stated and that without a rationale describing a medical basis, a conclusory opinion is of little probative value.  In addition, the Board found that although the August 2010 VA examiner identified the audiometric evidence as supportive of his conclusion, he provided no explanation as to why a showing of normal hearing shortly after separation from service or the lack of significant downward threshold shift during service precluded a finding that the Veteran's current hearing loss disability is related to conceded in-service exposure to excessive noise.  The Board referred the Veteran's claims file to a suitably qualified VA medical professional who had not yet provided an opinion in connection with the claim.  The Board specifically asked the reviewer to consider the private medical opinions indicating that the Veteran may have delayed-onset high frequency hearing loss resulting from his in-service noise exposure and to comment on the likelihood that exposure to loud noise, such as that experienced by the Veteran in service, may result in a delayed decrease in hearing acuity that is not immediately demonstrated through pure tone audiometric testing (citing to relevant medical literature/treatises as applicable).  The Board also asked the examiner to address the likelihood that the Veteran's current hearing loss disability is related to his in-service ear infection noted in April 1980.
In July 2016, an examiner acknowledged that the Veteran served as an infantryman and heavy anti-armor infantryman in service, and in-service excessive noise exposure is conceded.  He also noted the Veteran's report of post-military occupational noise exposure working as a press brake operator manufacturing electrical boxes without use of hearing protection.  Following review of the record, the examiner determined that the Veteran's current hearing loss was not due to military noise exposure, and was more likely due to post-military occupational noise exposure, aging, or other factors.  He stated that records showed that the Veteran exhibited normal hearing throughout service as well as normal hearing two years after separation with no significant threshold shifts.  He indicated this was a "significant finding" as it showed that there was no evidence of any noise-induced injury during service or two years thereafter based on the lack of significant threshold shifts.  He explained that noise-induced hearing loss occurred immediately when exposed to hazardous noise and may result in either a temporary threshold shift (most often observed in the frequency range of 3000-6000 Hz on the audiogram) which resolved within 30 days, or a permanent threshold shift (in the 3000-6000 Hz frequency range).  The examiner referenced an Institute of Medicine (IOM) Report on Noise and Military Service (2005) and indicated that the consensus of the current literature regarding timing of noise-induced hearing loss onset is that delayed onset noise-induced hearing loss is highly unlikely.  Therefore, he concluded, because the Veteran's hearing loss developed several years after military separation, it is not due to military noise exposure.  He went on to add that current literature demonstrated that "individuals with previous noise-induced hearing loss are neither more nor less susceptible to subsequent noise-induced hearing loss than individuals without such pre-existing hearing loss."  See IOM Report (2005).  Therefore, any occupational or age related hearing loss which occurred post 1985 would have not been due to military noise exposure.  Upon review of the private opinions of Dr. A.F., Dr. A.G., and Dr. V.P., the examiner indicated they should be considered speculative, as the doctors did not review the Veteran's in-service or post-service records.  In addition, he stated that the private opinions "directly contradict" current medical literature which states that delayed onset noise-induced hearing loss is highly unlikely.  The examiner also noted review of the April 1980 STR documenting the Veteran's complaints of bilateral ear pain.  He opined that the Veteran's current hearing loss was not due to cerumen impaction and/or the ear pain/infection during service.  He explained that cerumen impaction is not related to permanent hearing loss, as cerumen can only temporarily block the ear canal (acting like an earplug when it fully occludes the canal).  Once the cerumen is removed there is no longer an obstruction and hearing is no longer affected.  In this case, the Veteran experienced a temporary outer ear infection due to the degree of cerumen buildup.  The examiner concluded that once the cerumen was removed and the infection treated the condition would not have any residual symptoms related to hearing loss as the condition during service only temporarily affected the external ear canal.

In July 2017, the Veteran submitted a statement recording his exposure to noise when working at the sheet metal shop.  He indicated the shop consisted of about 12 employees and that none of the employees were required to wear hearing protection because the noise was "minimal."  He explained that he could converse with other workers if he was within 20 feet of them without having to yell.  He reported that people were working there today that were there when he left the company and they did not have problems with their hearing.  He indicated having specifically asked if hearing protection was required for employees and he was told it was not.  He did not recall the noise being annoying or loud.

The Veteran's representative submitted a statement in August 2017 arguing that the when providing an opinion, the July 2016 examiner "injected an assumption that the Veteran suffered from post-service occupational noise exposure."  She asserted that his assumptions that the sheet metal work environment was unusually loud and that such assumed noise must be the cause of the Veteran's hearing loss were an inappropriate basis for a denial of service connection, especially in light of the Veteran's indication that there was "no required use of hearing protection" for the job.

Upon review, the Board concludes that ultimately, the relevant determination in this case is whether the Veteran's hearing loss is related to in-service noise exposure.  The actual cause of his hearing loss, if not in-service exposure, has no bearing on whether the claim should be granted or denied.  Overall, the Board concludes that the evidence of record is against finding a nexus between the Veteran's current hearing disability and his military service.  Despite the assumption the July 2016 examiner made regarding exposure to noise after service, his rationale regarding whether the Veteran's hearing loss was related to noise exposure in service, the relevant consideration here, is supported by adequate rationale.  The examiner opined that based on current understanding in the medical community, the lack of a threshold shift or showing of hearing loss in service or within 2 years after separation from service demonstrates that the Veteran's hearing loss was not caused by military noise exposure and the Veteran's hearing loss did not have onset during service because there was no evidence of noise-induced injury to the ear during service and delayed onset noise-induced hearing loss is highly unlikely.

The Board acknowledges that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The existence of credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, there is no sound medical basis upon which to attribute the post-service findings to in-service exposure to noise.  Specifically, the earliest demonstration of hearing loss was in 2004, a period of 20 years after separation from service.  The preponderance of the evidence is not in support of a finding that hearing loss with onset over 2 decades after in-service noise exposure is related to that exposure.  As such, service connection must be denied.

As noted by the Board in the June 2010 and January 2016 remands, the private opinions of Dr. A.F., Dr. A.G., and Dr. V.P. lack probative value and cannot be relied upon to support the claim. The probative value of a medical opinion primarily comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that medical opinion evidence is not "entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  In addition, the Board notes that service connection may not be based on speculation, remote possibility or plausibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that an alleged disorder "may or may not" be related is too speculative to establish an etiological relationship).  Here, none of the opinions contains an adequate rationale to support the conclusions reached or accounts for the audiometric findings during and shortly after service.  

The Board has considered the lay statements by the Veteran that he believes his hearing loss is related to noise exposure in service and that he believes his hearing loss began therein.  The Board notes that a veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran may be competent to report symptoms of a disorder, he is not competent to provide a medical nexus opinion regarding the etiology of his hearing loss or to determine a diagnosis of hearing loss disability, as these are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran has not been shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter such as whether hearing loss is related to noise exposure 2 decades prior to diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As explained, the most probative evidence in this case is the adverse opinion of the July 2016 VA examiner.  The opinion was made with consideration of the Veteran's history and supported by a rationale that explained why a showing of normal hearing shortly after separation from service or a lack of significant downward threshold shift during service precludes a finding that the Veteran's current hearing loss disability was related to in-service noise exposure.  
 
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


